Opinion issued February 21, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-01037-CV
                           ———————————
   SUNIL KUMAR TYAGI AND SUNNY'S PERFUME, INC., Appellants
                                       V.
        GOPE C. PAGARANI AND BNP IMPORTS, INC., Appellees



            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Cause No. 884326


                         MEMORANDUM OPINION

      Appellants have filed an unopposed motion to dismiss the appeal, stating

that the parties have settled their claims. See TEX. R. APP. P. 42.1(a)(1). No

opinion has issued. See TEX. R. APP. P. 42.1(c). Accordingly, we grant the motion
and dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss any other pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2